Citation Nr: 0942627	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1977 to February 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A Travel Board hearing was held at the RO in August 2009.  

This issue was previously denied in a February 1979 rating 
decision.  Service connection was denied on the basis that 
the veteran had a pre-existing back disability due to a pre-
service car accident.  His service entrance examination, 
however, was negative for any back disability.  Since the 
February 1979 rating decision, VA's approach to cases 
involving a presumption of soundness at entrance has changed.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see 
also VAOPGCPREC 3-2003  (In order to rebut the presumption of 
soundness, the government must show by clear and unmistakable 
evidence that (1) a veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service.).  The Board construes the claim 
of service connection for a back disability as a new claim 
without regard to the finality of the prior decision.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d. 368 (Fed. Cir. 1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted an initial claim for service connection 
for back disability in March 1978.  In a February 1979 rating 
decision, service connection was denied on the basis that the 
veteran had a preexisting back disability from a pre-service 
car accident and that the back disability was not aggravated 
by service.  

The veteran contended that he was treated at the VA hospital 
in Northport between February and May 1978.  It is not clear 
whether an attempt was made to retrieve any such records.  
Records of VA treatment from January 1995 to May 2006 were 
recently associated with the file.  Inasmuch as records of 
treatment in 1978 would be more probative of whether the 
veteran injured his back slipping on ice in service, an 
attempt should be made to secure any such records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain VA 
treatment records from the Northport VA 
hospital for the period of February to May 
1978.  

2.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal.  In so 
doing, the RO should apply the holdings in 
Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004) and VAOPGCPREC 3-2003.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) and be given 
an opportunity to respond to the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

